Gilfillan, C. J.
When on a trial the parties close their evidence, it is ordinarily in the sound discretion of the court to permit or refuse to permit them to reopen the case for further evidence. We see no reason to suppose the court abused that discretion in this instance. The book to impeach which the plaintiff desired to reopen his case for further evidence was introduced on the 12th, after it had been verified by the oath of the defendant, and the plaintiff testified in impeachment of it as to the entry to prove which it was offered. The suspicious indications in the book were open to an *419ordinary inspection of it. If tbe plaintiff desired to introduce further evidence to impeach it, he ought, when on the 12th it was agreed that the evidence was closed except as to one witness, (Bardwell,) .and the cause was continued to the next day, to have reserved the right or asked permission to introduce further evidence in impeachment of the book. Having rested without doing so, it was not abuse of discretion in the court to refuse to reopen the case.
.(Opinion published 57 N. W. Rep. 141.)
There was no newly-discovered evidence. E§ery fact set forth as such in the affidavits offered appeared from the book, and was already proved by it. The inference to be drawn from those facts, that they did or not show the book to have been mutilated, and the entry relied on by defendant to be false, was for the court, and not for any witness.
Order affirmed.